My opinion is that the proviso in section 3 of the Act 252 of 1924, allowing wells theretofore drilled or commenced before the 24th of June of that year to produce the same proportion of the open-flow capacity that they were allowed to produce under the Act 91 of 1922, was intended merely to reserve to such wells the production allowed them by the Act 91 of 1922, where it would otherwise have been reduced by the Act of 1924, and did not withhold from them the privilege granted by the tenth paragraph of section 3 of the Act of 1924, of producing 1,000,000 cubic feet under a working pressure exceeding half of the closed pressure and exceeding 200 pounds per square inch when the proportions allowed in the preceding paragraphs of section 3 of the Act of 1924 would otherwise have reduced the allowance of such wells below 1,000,000 cubic feet.
I respectfully dissent from the opinion and decree submitted in this case.